Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Claims 11-30 are canceled.

	This application is in condition for allowance except for the presence of claims 11-30, directed to an invention nonelected without traverse. Accordingly, claims 11-30 have been canceled.  MPEP 821.02


Reasons for Allowance
	Claims 1 and 3-10 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Packer (US 3964111 A); Li (US 4023216 A);  Sharpe (US 2015/0135423 A1); and Williams (US 3995329 A).

    PNG
    media_image1.png
    408
    287
    media_image1.png
    Greyscale
 	As to claim 1, Packer discloses a female urine device (conductor, 1; Abstract; Figs. 1-3; Col.2,ll.32 to Col.3,ll.37), comprising:  	a shell portion 1a (tapered body, 1a) (Figs. 1-3; Col.2,ll.35) comprising:  	 	first and second side walls 5,6 (as opposite sides 5 and 6 of inlet mouth region 3 and continuing to spout 4, Fig.1-3,Col.3,ll.4-7) and a rear wall (rear portion of 1 between 5,6 adjacent rim 7,Fig.1-3,Col.3,ll.36) integrally connected Fig.1-3 to define: an inner chamber (defined between bottom, side, and rear wall mouth region, 3 and narrow outlet spout, 4) (Figs. 1-3; Col.2,ll.35-37);  		a bottom wall (as portion of shell portion/tapered body 1a between opposite sides 5 and 6 of inlet mouth region 3 and continuing to spout 4, Fig.1-3,Col.3,ll.4-7)  	 	a forward opening 3 (mouth region 3; Fig.1-3, Col.2,ll.37) defined by a forward end of the side walls (5, 6) (Figs. 1-3; Col.3,ll.4); and  		an upper rim 7 defined by upper ends of the walls 5, 6 and opening 3) (Figs. 1-3; Col.3,ll.11-16); and	 	a spout portion 4 (Fig.1-3,Col.2,ll.36)  extending forward from the forward opening (3) of the shell portion 1a (Figs. 1-3; Col.2,ll.36-37) 

    PNG
    media_image2.png
    293
    346
    media_image2.png
    Greyscale
 	Packer does not teach wherein the inner chamber is trough-shaped as defined by the side, bottom, and rear walls.
 	However, Li teaches a urinal device (abstract; Figs. 1-4) comprising a shell (trough part, 10) comprising a bottom wall (14), a first sidewall (one side of 10), a second sidewall (opposite side of 10) and a rear wall (22) integrally connected to define a trough shaped inner chamber (through open top, 12), a forward opening (discharge spout, 16) defined by forward ends of the walls, and an upper rim (along 12) defined by upper ends of the walls (Col.2,ll.65 - Col.3,ll.42); in order to better fit against the female anatomy (Abstract, Col.1,ll.23-31).

    PNG
    media_image3.png
    413
    303
    media_image3.png
    Greyscale
 	As to claim 1, the combination of Packer and Li does not teach wherein a portion of the female urine device is phosphorescent. 	However, Sharpe teaches a female urine device (external voiding apparatus 100 [0028]-[0058], Abstract, female [0028],ll.4-7) comprising:  	a shell portion 120 (receiver cup 120) (Fig.8 [0028],ll.5-7) comprising: bottom, 1st and 2nd side, and rear, walls (of shell/cup 120, with opening/outlet 130 Fig.8,[0028],ll.4-7) integrally connected Fig.8 to define: an inner chamber (defined within shell/cup 120 Fig.8,[0028],ll.4-7); and a forward opening 130 (as bottom opening of shell/cup 120 Fig.8 as 130 (opening/outlet 130; Fig.8) defined by a forward end of the side walls (of shell/cup 120 Fig.8,[0028],ll.6-7);and an upper rim 125/110A (rim as bead 125 of shell/cup and/or upper edge of gasket 110 attached to bead 125, Fig.8; [0034]-[0035]); and  	a spout portion 157/158 extending forward from the forward opening 130 Fig.8 (tube 157 and outlet tube 158 Fig.8,[0045],ll.3-5 attached to bottom opening/outlet 130 of shell/cup 120 Fig.8 for discharge of fluid from shell/cup 120 [0045],ll.6-8);  	wherein a phosphorescent additive can be incorporated into the shell portion 120 (receiver cup 120 [0032],ll.1-4.
	As to dependent claims 5-6, the combination of Packer and Li does not teach: 		(as per claim 5, depending from claim 1) wherein the device further comprises: at least one thumb rest is disposed on a sidewall of the shell and extending perpendicularly therefrom, the at least one thumb rest sized to receive a thumb of a female and being operable as a fulcrum to enable the female to leverage the rim of the shell into sealing engagement with the female's genitalia when the female urine device is in use; and 		(as per claim 6, depending from claim 5) wherein the at least one thumb rest is a pair of first and second thumb rests, wherein the first thumb rest is disposed on the first sidewall and the second thumb rest is disposed on the second sidewall.  	However, Williams teaches a female urinary device (Abstract; Figs. 1, 2 and 4): 		(as per claim 5) the device further comprises at least one thumb rest (pair of flanges, 24) disposed on a sidewall (walls, 42) of the shell (body of device, 10) and extending perpendicularly therefrom (Figs. 1, 2), the at least one thumb rest (24) of a size capable to receive a thumb of a female and being capable of operating as a fulcrum to enable the female to leverage the rim (walls 40, 42) of the shell (10) into sealing engagement with the female's genitalia when the female urine device is in use (Col.2,ll.55 - Col.3,ll.34);  		(as per claim 6) the at least one thumb rest (24) is a pair of first and second thumb rests (24), wherein the first thumb rest is disposed on the first sidewall and the second thumb rest is disposed on the second sidewall (Figs. 1, 2, 4; Col.2,ll.55 - Col.3,ll.34).

 	However, as to independent claim 1, Packer, Li, Sharpe, and/or Williams fail to teach or fairly suggest wherein the entire spout portion is phosphorescent such that the spout portion is operable to direct a urine stream away from a female user’s body and act as a glowing line of sight indicator that shows the female user the direction of the urine stream while the female user is standing.

	As further presented on pages 8-11 of the 2/15/22 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the spout portion of Packer, Li, Sharpe, and/or Williams to provide wherein the entire spout portion is phosphorescent such that the spout portion is operable to direct a urine stream away from a female user’s body and act as a glowing line of sight indicator that shows the female user the direction of the urine stream while the female user is standing.  One of skill would not have been motivated to modify the teachings of Packer, Li, Sharpe, and/or Williams to provide the above combination of limitations, where Packer, Li, Sharpe, and/or Williams fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so.

No Obviousness Type Double Patenting

 	It is noted that the claims of issued patents US 10,568,756 B2 (issued from parent application 16/122522) fail to teach or fairly suggest the present claims of applicants, e.g., where the claims fail to teach or fairly suggest the combination of elements as presented above for the prior art.  Thus, the claims of these patents do not render obvious the present claims under Obviousness-Type Double Patenting.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781